

113 S1560 ES: Deficit Neutral Disaster Relief Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS1st SessionS. 1560IN THE SENATE OF THE UNITED STATESAN ACTTo allow certain emergency relief amounts to be made available to the Federal Highway Administration to use for disasters occurring in calendar year 2013.1.Short titleThis Act may be cited as the Deficit Neutral Disaster Relief Act.2.Emergency relief projects(a)In generalNotwithstanding any other provision of law, the Secretary of Transportation may obligate not more than $450,000,000 of the amounts made available to carry out section 125 of title 23, United States Code, under chapter 9 of title X of division A of the  Disaster Relief Appropriations Act, 2013 (Public Law 113–2; 127 Stat. 34) under the heading Emergency Relief Program under the heading    Federal-aid Highways under the heading Federal Highway Administration for emergency relief projects in the State of Colorado arising from damage caused by flooding events in that State in calendar year 2013.(b)Emergency
		Designation for Congressional EnforcementIn the Senate, this
		Act is designated as an emergency requirement pursuant to section  403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the
		budget for fiscal year 2010.(c)Emergency
		Designation for Statutory PAYGOThis Act is designated as an
		emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go
		Act of 2010 (Public Law 111–139; 2 U.S.C. 933(g)).Passed the Senate September 30, 2013.Secretary